United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        November 13, 2003

                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk


                           No. 03-40313
                         Summary Calendar



LARRY W. ALFRED,

           Plaintiff-Appellant,

                              versus

TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION; EUGENE HARBIN, Warden;
CHARLES ADAMS, Director of Health Services,

           Defendants-Appellees.



           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 1:99-CV-172


Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Larry W. Alfred, Texas prisoner # 644376, appeals the grant of

summary judgment in favor of the defendants on his Eighth Amendment

claims.   For the reasons stated below, we AFFIRM.

     Alfred filed a complaint in district court under 42 U.S.C. §

1983 alleging that prison officials had violated his civil rights.

Specifically, he contended that Eugene Harbin, the former Assistant

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Warden of the Stiles Unit prison facility, and Dr. Charles Adams,

the Director of Health Services, were deliberately indifferent to

his medical condition and that he suffered further injuries as a

result.    He claims that, although he informed Harbin that his knee

was injured and that he had difficulty reaching his third-floor

prison cell, Harbin refused to move him to a first-floor unit.                 He

also claims that Adams refused to allow him to see a medical

specialist    for   a     spinal   injury,   even   though      Alfred’s   doctor

provided a referral.

     The district court rejected Alfred’s argument and granted

summary judgment for the defendant-appellees.                    We review the

district court’s grant of a motion for summary judgment de novo,

applying the same legal standard as the district court.1

     Alfred first argues that the district court erred in granting

summary judgment because Harbin had the power and responsibility to

move prisoners from cell to cell but refused to move Alfred to a

first     floor   cell.       To   prevail   on     a   claim    of   deliberate

indifference, Alfred must prove both that Harbin knew of and

disregarded an excessive risk to Alfred’s health or safety;2 mere

negligence or neglect do not constitute deliberate indifference.3

Although Alfred has made conclusory allegations that Harbin acted


     1
        Hale v. Townley, 45 F.3d 914, 917 (5th Cir. 1995).
     2
        See Harris v. Hegmann, 198 F.3d 153, 159 (5th Cir. 1999).
     3
        Fielder v. Bosshard, 590 F.2d 105, 107 (5th Cir. 1997).

                                        2
with deliberate indifference, he has failed to show either that

Harbin was aware of a substantial risk of harm to Alfred or that

Harbin disregarded that risk.

     Alfred next argues that Adams deliberately disregarded the

risk to his health by blocking a referral to a specialist even

though the prison medical staff was incapable of treating Alfred’s

injured back. As with his claims against Harbin, Alfred has failed

to demonstrate that Adams acted with deliberate indifference.

Alfred’s   medical   records   reveal    that   he   received   extensive

treatment for his knee and back injuries.            At most, the record

reveals that his treatments were unsuccessful, and his allegations

of deliberate indifference manifest only a disagreement with the

medical treatment he received.         A prisoner’s disagreement with

prison officials regarding medical treatment, however, does not

give rise to a claim of deliberate indifference.4

     Finally, Alfred argues that his constitutional rights were

violated because prison officials filed his complaint in federal

court rather than state court, as he requested.           Alfred did not

present this argument to the district court, however, and we

decline to address it now.5


     4
      See Varnado v. Lynaugh, 920 F.3d 320, 321 (5th Cir. 1991).
     5
      United States v. Garcia-Pillado, 898 F.2d 36, 39 (5th Cir.
1990) (“[I]ssues raised for the first time on appeal ‘are not
reviewable by this court unless they involve purely legal questions
and failure to consider them would result in manifest injustice.’”
(quoting Self v. Blackburn, 751 F.2d 789, 793 (5th Cir. 1985)).

                                   3
     The judgement of the district court is AFFIRMED.   Alfred’s

request for appointment of counsel is DENIED.




                                4